Citation Nr: 1146536	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-31 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, and had subsequent service in the United States Navy Reserve.  The record reflects that the Veteran's claims folder has been rebuilt.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought on appeal.  

On his substantive appeal, received in October 2008, the Veteran requested a Board hearing at a local VA office before a Veterans Law Judge.  However according to a Request for Change of Travel Board Hearing received in February 2009, the Veteran instead opted for a local hearing with a Detroit hearing officer.  The Veteran then testified before a Decision Review Officer (DRO) sitting at the RO in July 2009.  A copy of the hearing transcript is of record and has been reviewed.

The Veteran is currently diagnosed with major depressive disorder and PTSD.  His psychiatric claim was initially characterized as entitlement to service connection for major depressive disorder.  The Board notes the United States Court of Appeals for Veterans Claims' (the Court's) recent decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision in Clemons, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  

The Board has considered expanding the Veteran's psychiatric claim to include PTSD, as per Clemons; however, during the pendency of the instant appeal, in May 2009, the Veteran filed a claim specifically seeking service connection for PTSD, and in a March 2010 rating decision, the RO denied such claim.  Thus, the Veteran's PTSD claim and major depressive disorder claim were developed separately by the RO and VA Appeals Management Center (AMC).  As the PTSD claim has already been adjudicated by the RO/AMC, the Veteran's psychiatric claim will not be expanded to include such issue.  The Board further notes that the Veteran has not expressed disagreement with the March 2010 rating decision that denied service connection for PTSD; therefore it became final.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the current record reflects that further development is necessary as to the service connection claims on appeal.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (1), (3) (2011). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002). 

Additional Service Dates

The record reflects that the Veteran served in the Naval Reserve, apparently from 1987 to 2006.  Although the claims folder contains many personnel records pertinent to his Reserve service, to include a Statement of Service for Naval Reserve Retirement, his actual ACDUTRA and INACDUTRA dates are not provided.  The precise dates are necessary to properly analyze the claims on the merits.  Moreover, as will be discussed below, the Veteran reports that he was called to active duty in 1993 and was deployed to Bahrain.  Confirmation of this identified period of service also needs to be verified.

Psychiatric Disability Claim

The Veteran seeks service connection for major depressive disorder.  According to the July 2009 DRO hearing transcript, the Veteran testified that during his active service from 1970 to 1972, his military mentor fell overboard and was sucked under the ship.  He stated that another person fell overboard six month later (see also Statement in Support of Claim for Service connection for PTSD dated in August 2009).  Additionally, the Veteran relates his current psychiatric disability to a deployment in Bahrain in 1993.  He stated that he was on active duty for three weeks in Bahrain and witnessed a lot of gunfire and explosions which he believed was intended for Americans.

A January 2007 VA examiner opined that the Veteran's major depressive disorder is at least as likely as not related to his Naval Reserve service; however, the examiner did not specify which period of the Naval Reserve.  Moreover, the January 2007 examiner did not provide an opinion as to whether the Veteran's psychiatric disability is related to, or had its onset during, any period of active service.     

The record does contain an opinion provided by Dr. J.S.Z., a private psychiatrist, in which he appears to relate the Veteran's psychiatric (as well as medical complaints) to his period of both active and Reserve service.  In this regard, according to a November 2008 medical report, Dr. J.S.Z. noted the Veteran's present clinical condition consists of both emotional symptoms, as well as "... low back pain and neck pain related to his first period of service in the US Navy."  Dr. J.S.Z. diagnosed the Veteran with major depressive disorder, in pertinent part, and stated that "[i]t is my professional opinion that his experiences while he was on active duty and also as a reservist in the US Navy played a significant role in the initiation and perpetuation of his psychiatric condition."  Dr. J.S.Z. reiterated that the Veteran's medical and psychiatric complaints are more likely than not related directly to the experiences and injuries he received in service or service connected conditions.  Thus, in light of the seemingly conflicting opinions provided in January 2007 and November 2008, the Board finds that an additional VA psychiatric examination is necessary in order to clarify the etiology of the Veteran's major depressive disorder, and any other acquired psychiatric disability other than PTSD.

Lumbar Spine, Cervical Spine, and Right Hip Claims

The Veteran attributes his current lumbar spine, cervical spine, and right hip disabilities to lifting heavy parts in the engine room of the ship during his active service from 1970 to 1972.  See August 2007 Report of Contact and July 2009 DRO hearing report.  He could not recall any specific in-service incidents or having received any Line of Duty determinations.  In any event, he was afforded a VA general medical examination in January 2007, at which time he was diagnosed with degenerative joint and disc disease of the lumbosacral and cervical spine, as well as degenerative joint disease of the right hip.  The January 2007 VA examination report however does not discuss etiology of such disabilities, and as indicated, Dr. J.S.Z. attributed the Veteran's current medical complaints to his military service.  Thus, in light of the Veteran's contentions and the November 2008 opinion provided by Dr. J.S.Z., the Board finds that the Veteran should be afforded a VA examination to determine the likely etiology of his lumbar spine, cervical spine, and right hip disabilities.

Hearing Loss Claim

The Veteran maintains that he developed hearing loss as a result of working in the engine room of the ship during active service from 1970 to 1972.  There is also some suggestion that such hearing loss was aggravated by duties associated with his Reserve service.  He is currently diagnosed with bilateral hearing loss.  In this regard, during a February 2007 VA audiological examination, puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
35
35
LEFT
20
30
35
25
30

Speech recognition score was 96 percent in the right ear, and 92 percent in the left ear.  These findings reflect that the Veteran is currently diagnosed with bilateral hearing loss for VA compensation purposes under 38 C.F.R. § 3.385.  

The Veteran's service treatment records do not show any hearing complaints, treatment, and/or diagnoses.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160   (1993).

As to the etiology of the Veteran's hearing loss, the February 2007 VA examiner opined that it is not at least as likely as not that the Veteran has hearing loss that is related to military noise exposure during active service.  However, in arriving at such opinion, the examiner offered no supporting rationale (but did offer rationale for the Veteran's tinnitus claim, and in a June 2007 rating decision, service connection for tinnitus secondary to acoustic trauma was established).  Therefore on remand, the Board finds that supporting rationale for the February 2007 hearing loss opinion must be provided.  

The Board also observes that the RO subsequently requested that the February 2007 examiner provide an addendum as to whether the Veteran's bilateral hearing loss is related to acoustic trauma during active duty for training (see June 2007 deferred rating decision).  In response, the same examiner, in a July 2007 memorandum, indicated that she was not provided with any information regarding additional active duty dates.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding evidence, to include that dated August 2009 to the present from the VA Medical Center in Ann Arbor, Michigan.

2.  Contact the appropriate source to verify all of the Veteran's actual periods of military service after 1972.  This includes a reported 3-week period of active duty in Bahrain in 1993; and all periods of ACDUTRA and INACDUTRA in the United States Navy Reserve.  In this regard, the Board notes that the Veteran appears to have served in the Navy Reserve subsequent to his active duty service, apparently from 1987 to 2006.

In requesting this information, the RO/AMC should follow the current procedures prescribed in 38 C.F.R. § 3.159 with regard to requesting records from Federal facilities.  The RO/AMC is reminded that it should continue efforts to procure the relevant records relating to the Veteran's service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, the RO/AMC should make a list of the Veteran's actual periods of active duty, ACDUTRA, and INACDUTRA and provide it to the VA examiners.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the etiology of his currently lumbar spine, cervical spine, and right hip disabilities.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner prior to the examination. 

The examiner should diagnose all lumbar spine, cervical spine, and right hip disabilities found to be present, and then opine as to whether it is at least as likely as not that the Veteran has a lumbar spine, cervical spine, and/or right hip disability that is related to or had its onset during service.  In doing so, the examiner must reconcile any opinion with all evidence of record, to include an April 1970 treatment note showing a slip on the ice, the November 2008 report from Dr. J.S.Z., and the Veteran's report of heavy lifting on the ship.  

The examiner must also specifically comment on civilian job duties that may have impacted his claimed disabilities, and acknowledge and discuss the Veteran's competent lay evidence regarding the continuity of neck, back, and right hip symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007)  (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any currently diagnosed psychiatric disability, other than PTSD.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner prior to the examination.  

The examiner is asked to diagnose all psychiatric disabilities, other than PTSD, currently shown.

The examiner should then provide an opinion as to whether any currently shown psychiatric disability, other than PTSD: a).  had its onset during or is otherwise related to a period of active service; b).  arose during a period of Reserve (ACDUTRA or INACDUTRA) service, or is otherwise etiologically related thereto; or c).  if found to have existed before any second period of active service or any period of ACDUTRA or INACDUTRA, increased in severity beyond natural progression of the disease during the period of such service. 

The examiner must reconcile any opinion with all evidence of record, to include the January 2007 VA etiology opinion; the July 2009 DRO hearing transcript; the Veteran's claimed stressors; lay statements received in August 2009 from the Veteran's spouse and daughter; and the Veteran's competent lay evidence regarding the continuity of psychiatric symptomatology since service.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

5.  Thereafter, the Veteran's claims folder should be returned to the examiner who conducted the February 2007 VA audiological examination for an addendum. 

After a review of the record, the examiner should clarify whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma during his active service from 1970 to 1972 or, incurred in or aggravated by a verified period or periods of ACDUTRA or INACDUTRA.  The examiner should specifically comment on the Veteran's report of having hearing loss as a result of acoustic trauma sustained while working in the ship's engine room.  Service connection for tinnitus is currently in effect as secondary to military noise exposure.  A complete rationale should be provided for any proffered opinions and such opinion must be reconciled with the evidence of record. 

If the February 2007 examiner is no longer available, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination. 

6.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


